                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  RICOH USA, INC.                                      :
                                                       :               CIVIL ACTION
                           v.                          :
                                                       :               NO. 19-152
  RAYMOND BAILON et al.                                :


                                           MEMORANDUM

 YOUNGE, J.                                                                  DECEMBER 6, 2019

      I.   INTRODUCTION

           In this action, Plaintifff Ricoh USA, Inc. (“Ricoh”) asserts claims against a former

 employee, Defendant Raymond Bailon (“Bailon”) and his subsequent employer, Defendant All

 Copy Products, Inc. (“All Copy”), arising from Bailon’s alleged breach of a Confidentiality and

 Non-Compete Agreement with Ricoh.

           Presently before the Court is Bailon’s and All Copy’s Motion to Dismiss Ricoh’s

 Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). (ECF No. 9.) The Court finds

 this matter appropriate for resolution without oral argument. Fed. R. Civ. P. 78; L.R. 7.1(f). For

 the following reasons, Bailon’s and All Copy’s Motion will be granted, and Ricoh’s Complaint

 (ECF No. 1) will be dismissed with leave to amend.

II.        BACKGROUND 1

           Ricoh, formerly known as IKON Office Solutions, Inc. (“IKON”), is engaged in the

 business of providing various office and workplace management equipment, services, and


           1
           The factual background is derived from Plaintiff’s Complaint and the attached Confidentiality
 and Non-Compete Agreement (the “Agreement”). (Compl. Ex. A, ECF No. 1-4). See, e.g., Mayer v.
 Belichick, 605 F.3d 223, 230 (3d Cir. 2010) (“In deciding a Rule 12(b)(6) motion, a court must consider
 only the complaint, exhibits attached to the complaint, matters of public record, as well as undisputedly
 authentic documents if the complainant’s claims are based upon these documents.”).
supplies. 2 (Compl ¶ 1.) Bailon began his employment with IKON on January 2, 1995, as an

Integrated Account Manager. (Id. ¶ 15.) In 2010, Bailon was promoted to Customer

Relationship Manager, a sales management position. (Id. ¶ 16.) The Complaint does not specify

when in 2010 Bailon was promoted. Ricoh alleges that “[w]ith Bailon’s promotion to Customer

Relationship Manager, he began earning a commission based on sales and an increase in his total

wages.” (Id. ¶ 17.)

        On September 7, 2010, Bailon signed the Agreement, with an effective date of October 1,

2010. (Id. ¶ 26; see also Agmt.) The Agreement provided that Bailon would not use or disclose

Ricoh’s trade secret or confidential information except as required in the course of his

employment with Ricoh. (Agmt. ¶ 7.) The Agreement further provided that for a period of

twenty-four months after termination of his employment with Ricoh, Bailon would not: (1)

become affiliated with or employed by any competitor of Ricoh, (id. ¶ 8); (2) cause a current or

prospective Ricoh customer to do business with a competitor or to reduce its business with

Ricoh, (id.); 3 or (3) cause any Ricoh employees to leave the company or hire or cause a third

party to hire any Ricoh employees, (id. ¶ 10).

        Ricoh alleges that Bailon signed the Agreement “in consideration for, among other

things, Ricoh’s disclosure of trade secrets and confidential information to Bailon, as well as

Bailon’s promotion to Customer Relationship Manager and a substantial increase in his overall

compensation (his compensation increased by approximately 35% during the first 12 months




        2
            IKON changed its name to Ricoh in 2012. (Compl. ¶ 15.)

        3
          The Agreement limited the geographic scope of the competition restrictions in Paragraph 8 to
“[a]ny area and/or account assigned to [Bailon] or under [Bailon’s] management, control and/or
responsibility during the two (2) year period immediately preceding the termination of [Bailon’s]
employment [with Ricoh].” (Agmt. ¶ 9.)

                                                   2
after he accepted the position).” (Compl. ¶ 26.) Ricoh further alleges that it “has provided

valuable consideration to Bailon in exchange for [the Agreement], including but not limited to

the significant increase in [his] compensation, access to and the benefit from the goodwill Ricoh

has developed with customers to which Bailon was assigned, the benefit and use of Ricoh’s trade

secret and confidential information and valuable specialized training. . . .” (Id. ¶ 38.)

          However, the Agreement itself recites, in relevant part:

          Employee desires to continue to be employed, by the Company. The Company
          desires to continue to employ, Employee, provided that as an express condition of
          such continued employment, Employee enters into this Agreement with the
          Company.

(Non-Compete Agmt., Background Stmt.) The “Consideration” provision of the Agreement

states:

          In consideration of Employee’s employment with the Company, the Company’s
          disclosure of trade secrets and confidential information to Employee, and the
          Company’s provision of compensation and benefits to Employee, Employee agrees
          to be bound by the terms and conditions of this Agreement.

(Id. ¶ 3.) The Agreement’s confidential information provision recites that “[i]n exchange for the

mutual promises and obligations contained in this Agreement, and contemporaneous with its

execution, Employer agrees to allow Employee to acquire, be exposed to, and/or have access to

material, data, and information of the Company and/or its customers or clients that is

confidential, proprietary and/or a trade secret. . . .” (Id. ¶ 7.) Finally, the prefatory language of

the Agreement’s non-competition provision states: “In consideration of the mutual promises

contained in this Agreement, the sufficiency of which is acknowledged by the parties, . . .” (Id.

¶ 8.)

          Bailon’s employment with Ricoh terminated on March 31, 2017, and, at that time, his

title was Customer Relationship Specialist. (Id. ¶¶ 18, 39.) The Complaint includes a series of

allegations about the responsibilities Bailon had, and the confidential information and trade

                                                   3
secret information he was privy to, as a Customer Relations Specialist, but it does not state when

Bailon attained that position or allege any temporal or other connection between his final

position and the Non-Compete Agreement. At some point after Bailon’s employment with

Ricoh ended, he began working for All Copy, a Ricoh competitor. (Id. ¶ 40.)

        On January 1, 2019, Ricoh filed this lawsuit alleging that Bailon has violated his

obligations under the Agreement and that All Copy has interfered with those obligations.

Specifically, Ricoh alleges that Bailon directly or indirectly solicited at least three Ricoh

customers and caused them to do business with All Copy. (Id. ¶¶ 41-44.) Ricoh further alleges

that Bailon has solicited or encouraged other employees to leave Ricoh and has assisted All

Copy or third parties in hiring those employees. (Id. ¶¶ 45-47.) Ricoh’s Complaint asserts

claims against Bailon for breach of contract (Count I), against All Copy for intentional

interference with Bailon’s Agreement with Ricoh (Count II), and against both Bailon and All

Copy for intentional interference with Ricoh’s agreements with its customers (Count III) and for

unfair competition (Count IV). On June 24, 2019, Bailon and All Copy filed the instant Motion

to Dismiss.

III.    LEGAL STANDARD

        Rule 12(b)(6) provides for the dismissal of a complaint for failure to state a claim upon

which relief can be granted. “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A claim is plausible “when the Plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. A

complaint that merely alleges entitlement to relief, without alleging facts that show entitlement,

must be dismissed. See Fowler v. UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009).
                                                    4
       In deciding a motion under Rule 12(b)(6), we may consider “only the complaint, exhibits

attached to the complaint, matters of public record, as well as undisputedly authentic documents

if the complainant’s claims are based upon these documents.” Mayer, 605 F.3d at 230. We must

“accept all well-pleaded allegations as true and draw all reasonable inferences in favor of the

plaintiff.” City of Cambridge Ret. Sys. v. Altisource Asset Mgmt. Corp, 908 F.3d 872, 878–79

(3d Cir. 2018). “However, ‘we disregard threadbare recitals of the elements of a cause of action,

legal conclusions, and conclusory statements.’” Id. at 879 (quoting James v. City of Wilkes-

Barre, 700 F.3d 675, 681 (3d Cir. 2012)).

       Evaluation of a Rule 12(b)(6) motion entails a three-step analysis: (1) “[the district court]

must tak[e] note of the elements [the] plaintiff must plead to state a claim”; (2) “it should

identify allegations that, ‘because they are no more than conclusions, are not entitled to the

assumption of truth’”; and, (3) “[w]hen there are well-pleaded factual allegations, [the] court

should assume their veracity and then determine whether they plausibly give rise to an

entitlement to relief.” Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016)

(quoting Iqbal, 556 U.S. at 675, 679). The plausibility determination is a “context-specific task

that requires the reviewing court to draw on its judicial experience and common sense.” Iqbal,

556 U.S. at 679.

       Finally, when a motion to dismiss is granted, the court must decide whether to grant leave

to amend. The Third Circuit has a liberal policy favoring amendments and, thus, leave to amend

should be freely granted. See, e.g., Oran v. Stafford, 226 F.3d 275, 291 (3d Cir. 2000); Dole v.

Arco Chem. Co., 921 F.2d 484, 486 (3d Cir. 1990).




                                                  5
IV.     DISCUSSION 4

        The primary disputed issue here is whether Ricoh has plausibly alleged an exchange of

“new and valuable” consideration for the Agreement. See Socko v. Mid-Atlantic Sys. of CPA,

Inc., 126 A.3d 1266, 1275 (Pa. 2015). Pennsylvania law generally disfavors restrictive

covenants in the employment context, and they are only valid and enforceable if certain

requirements are satisfied. 5 Id. at 1274. Among these requirements, “consideration is crucial,

whether the covenant is entered into prior to, during, or after employment ends.” Id. “If a

noncompetition clause is executed at the inception of the employment, the consideration . . . may

be the award of the position itself. Id. at 1275. However, in the case of post-employment

covenants—like the one at issue here—they are enforceable “only if the employee receives

‘new’ and valuable consideration—that is, some corresponding benefit or favorable change in

employment status.” Id. (emphasis added) (quoting Pulse Tech., Inc. v. Notaro, 67 A.3d 778,

781-82 (Pa. 2013)); see also Allied Orthopedic Assoc., Inc. v. Leonetti, No. 18-1566, 2018 WL

4051801, at *6 (E.D. Pa. Aug. 24, 2018) (noting that under Pennsylvania law, post-employment

restrictive covenants require new consideration); Ozburn-Hessey Logistics LLC v. 721 Logistics,

LLC, 40 F. Supp. 3d 437, 455 (E.D. Pa. 2014) (finding post-employment restrictive covenant

void where it was not supported by new consideration). New consideration can be in the form

of, inter alia, a promotion or a change to a compensation package. Socko, 126 A.3d at 1275.

However, “the mere continuation of the employment relationship at the time of entering into the


        4
          The Agreement provides that it will be governed by Pennsylvania law, and the parties have not
disputed this choice of law. Accordingly, we analyze the Agreement under Pennsylvania law.
        5
          To be enforceable under Pennsylvania law, restrictive covenants must also be ancillary to an
employment relationship, the restrictions imposed must be reasonably limited in duration and geographic
extent, and the restrictions must be designed to protect the legitimate interests of the employer. Socko,
126 A.3d at 1274. Because the parties’ submissions do not discuss these requirements, we do not address
them at this juncture.

                                                    6
restrictive covenant is insufficient to serve as consideration for the new covenant.” Id.; see also

Ozburn-Hessey, 40 F. Supp. 3d at 455 (“[N]ew consideration must include ‘a change in the

conditions of employment.’” (quoting Maint. Specialties, Inc. v. Gottus, 314 A.2d 279, 281 (Pa.

1973))). “The adequacy of consideration to support a restrictive covenant is an issue of law.”

Allied Orthopedic Assoc., 2018 WL 4051801, at *6 (citing Davis & Warde, Inc. v. Tripodi, 616

A.2d 1384, 1387 (Pa. Super. Ct. 1992)).

       Applying these principles, we conclude that Ricoh has failed to plausibly allege that

Bailon received new and valuable consideration for the Agreement. First, the Agreement itself

does not support—and arguably contradicts—Ricoh’s allegations that the consideration included

“Bailon’s promotion to Customer Relationship Manager.” (Compl. ¶ 26.) See, e.g., ULC Oil &

Gas Field Servs. v. EXCO Res. (PA), LLC, No. 14-72, 2014 WL 6607280, at *5 (W.D. Pa. Nov.

19, 2014) (“W]here a claim is predicated on a written instrument that is attached as an exhibit to

the complaint, the written instrument will control and courts are not required to accept as true

any contradictory allegations in the complaint.” (collecting cases)); Rhoads Indus., Inc. v. Bldg.

Materials Corp. of Am., No. 07-4756, 2008 WL 11365216, at *2 (E.D. Pa. Apr. 23, 2008)

(“[W]hen a written instrument contradicts allegations in the complaint to which it is attached, the

exhibit trumps the allegations.” (citation and quotation marks omitted)). As noted above, the

Agreement recites that Ricoh and Bailon mutually desired his continued employment, a

condition of which was his execution of the Agreement. The mere continuation of Bailon’s

employment relationship with Ricoh is not new and valuable consideration for the post-

employment restrictive covenant. See Socko, 126 A.3d at 1275. Moreover, neither the

consideration clause of the Agreement, nor any other provision, makes any reference to a

corresponding promotion as consideration.



                                                 7
        Second, the Complaint is conspicuously vague regarding whether any of the

consideration Bailon allegedly received corresponded with, pre-dated, post-dated, or was

connected to his execution of the Agreement. Ricoh alleges that, as consideration for the

Agreement, Bailon received the promotion to Customer Relationship Manager on an unspecified

date “[i]n 2010,” and that as a result, “he began earning a commission based on sales and an

increase in his total wages.” (Compl. ¶¶ 16-17.) It appears to be undisputed that Bailon

executed the Non-Compete Agreement on September 7, 2010. Yet the Complaint does not

allege when in 2010 Bailon received the promotion, whether or to what extent Bailon received

sales commissions in his prior position, or how Bailon’s alleged increase in compensation was

linked to the Agreement. Ricoh’s nebulous allegation that Bailon’s compensation “increased by

approximately 35% during the first 12 months after he accepted the [Customer Relationship

Manager] position,” (see Compl. ¶ 26), is insufficient to support a plausible inference that he

earned or received the alleged consideration in exchange for the post-employment Agreement.

Ricoh also alleges that, at some unspecified point, Bailon was afforded access to Ricoh’s trade

secret and confidential customer information. (Id. ¶ 19-25.) Again, the Complaint does not

allege whether Bailon had access to trade secret and confidential information before he executed

the Agreement. Finally, Ricoh has not cited any authority for the proposition that because at

some unspecified point it “has provided” employees “with trade secret and confidential

information and valuable specialized training” necessary to the performance of their jobs, it has

therefore furnished new and valuable consideration for a post-employment restrictive covenant.

(Id. ¶ 38.)

        In short, these pleading deficiencies compel the dismissal of Counts I and II of Ricoh’s

Complaint. As to the breach of contract claim, Ricoh has not plausibly alleged the existence of a



                                                 8
valid, enforceable restrictive covenant. See, e.g., Ozburn-Hessey, 40 F. Supp. 3d at 455 (holding

that restrictive covenant not supported by new consideration is void). The same reasoning

requires dismissal of the claim against All Copy for intentional interference with Ricoh’s

Agreement with Bailon. See, e.g., Phillips v. Selig, 959 A.2d 420, 429 (Pa. Super. Ct. 2008),

(noting that “the existence of a contractual relationship between the complainant and a third

party” is a “necessary element[] of a cause of action for interference with existing contractual

relations”), appeal denied, 967 A.2d 960 (Pa. 2009).

       Similarly deficient is Ricoh’s claim against Bailon and All Copy in Count III for

intentional interference with Ricoh’s existing or prospective contractual relationships with its

customers. An essential element of this claim is “the absence of privilege or justification on the

part of the defendant.” Phillips, 959 A.2d at 428-29. “Pennsylvania [law] places the burden on

the plaintiff, as part of his or her case in chief, to prove the absence of any privilege or

justification on the part of the defendant.” Buskirk v. Apollo Metals, 307 F.3d 160, 172 (3d Cir.

2002). Because Ricoh has failed to plausibly allege an enforceable restrictive covenant, it has

also failed to adequately allege that Bailon’s or All Copy’s competition with Ricoh was

improper. See Gilbert v. Otterson, 550 A.2d 550, 554 (Pa. Super. Ct. 1988); see also Carl A.

Colteryahn Dairy, Inc. v. Schneider Dairy, 203 A.2d 469, (Pa. 1964) (“[I]n the absence of an

express contract to the contrary, solicitation of a former employer’s customers, on behalf of

another in competition with the former employer, will not be enjoined.”); see also Restatement

(Second) of Agency § 393, comment e (“[A]fter termination of his agency, the agent can

properly compete with his principal as to matters for which he has been employed.”).

       For the reasons set forth above, Ricoh’s claim of unfair competition (Count IV) is also

dismissed to the extent it is based on Bailon’s and All Copy’s alleged breach of or interference



                                                   9
with the Agreement. Finally, Ricoh’s unfair competition claim is also insufficiently pled to the

extent it is based on the disclosure or use of Ricoh’s alleged trade secret or confidential

information. Although the Complaint recites a laundry list of allegedly trade secret and

confidential information, customer relationships, and goodwill that Bailon acquired during his

tenure with Ricoh, the unfair competition claim relies on a conclusory allegation that Bailon and

All Copy improperly used and disclosed Ricoh’s confidential information. This allegation is not

plausible in light of the factual allegations indicating that Bailon and All Copy merely sought

business or employment relationships with some of Bailon’s former Ricoh customers and

colleagues. The conduct alleged by Ricoh does not plausibly state a claim for unfair

competition. See, e.g., Ozburn-Hessey, 40 F. Supp. 3d at 453 (holding that former employee

“committed no legal wrongdoing in exploiting the knowledge and customer relationships [he]

developed” at his previous employer); cf. Wolfington Body Co., Inc. v. O’Neill, No. 67 EDA

2017, 2018 WL 2011398, at *6, 8 (Pa. Super. Ct. Apr. 30, 2018) (affirming trial court’s finding

that information acquired by salesperson during previous employment did not constitute trade

secrets or actual confidential information).




                                                 10
 V.    CONCLUSION

       Ricoh has failed to plausibly allege that Bailon violated, or that All Copy interfered with,

a valid, enforceable restrictive covenant; that either Bailon or All Copy improperly interfered

with Ricoh’s contractual relations; or that either Defendant engaged in unfair competition under

Pennsylvania law. Accordingly, Defendants’ Motion to Dismiss will be granted, and Plaintiff’s

Complaint will be dismissed with leave to amend. An appropriate Order follows.




                                                     BY THE COURT:




                                                     /s/ Judge John Milton Younge
                                                     Judge John Milton Younge




                                                11
